Citation Nr: 1136590	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  96-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for myopathy, including rhabdomyolysis.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The Veteran had active service from June 1961 until May 1965 and from September 15, 1990, until September 30, 1990.  He also had additional service with the Tennessee Air National Guard.  

This case has a complex procedural history.  It initially came before the Board of Veterans' Appeals (BVA or Board) from an August 1995 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which denied claims for service connection for a hernia and for lack of cortisone.  The disability involving cortisone deficiency was later recharacterized as myopathy, to include rhabdomyolysis, and has recently been diagnosed as dermatomyositis.

In March 1999 the Board remanded the claim for service connection for rhabdomyolysis (as it was characterized at that time) to the RO for additional development.  Thereafter, in an October 2002 decision, the Board denied service connection for myopathy, including rhabdomyolysis, as well as service connection for a right inguinal hernia repair.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2003 Order, the Court vacated the October 2002 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

To comply with the Joint Motion, the case was again remanded to the RO in January 2004 to ensure compliance with the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  Following that development, the Board issued an August 2004 decision denying the claim for service connection for rhabdomyolysis and remanding the claim for service connection for a hernia to the RO for further development.  The Veteran appealed that decision to the Court. 

In a February 2007 Memorandum Decision, the Court set aside the Board's August 2004 denial of the claim for service connection for myopathy, including rhabdomyolysis.  Judgment was entered in March 2007.  In order to comply with the Court's decision, in July 2007 the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary development and consideration.  The Board also denied the claim for service connection for right inguinal hernia repair.  Therefore, that issue is no longer on appeal.  


FINDINGS OF FACT

1.  Rhabdomyolysis was first identified and diagnosed on March 25, 1994, which was not during a period of active duty or active duty for training.  

2.  A VA examiner in June 2011 recharacterized the Veteran's disability as dermatomyositis.  

3.  After reviewing the claims file, the VA examiner in June 2011 concluded that the Veteran's dermatomyositis is not related to toxic exposure while shredding documents made of carbonless paper.  

4.  The medical evidence indicates that the Veteran's myopathy, including rhabdomyolysis, and/or dermatomyositis is not related to any period of active duty or active duty for training. 


CONCLUSION OF LAW

A disability involving myopathy, including rhabdomyolysis, and/or dermatomyositis was not incurred in or aggravated by service.  38 U.S.C.A           §§ 101(2), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(d), 3.6(a) and (d), 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties-to-notify-and-assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Letters from the RO to the Veteran dated in February 2001, February 2004, and March 2006 satisfy these notice requirements, which properly informed the Veteran of what information and evidence was required to substantiate his claim, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The March 2006 letter also discussed the downstream disability-rating and effective-date elements of his claim, see Dingess, supra, and the claim since has been readjudicated by the AMC in the June 2011 SSOC, including considering any additional evidence submitted or otherwise obtained in response to that additional VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") a timing defect).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC have obtained all pertinent records that he and his representative have identified as relevant to his claim.  These records include his service treatment records, including those associated with his National Guard service, private treatment records, and service personnel records.  The Veteran was also afforded several VA examinations, one in June 2000 and another in June 2011, to address the Veteran's contentions that his myopathy was caused by toxic exposure from shredding documents in the National Guard.  

Development was also conducted to satisfy the Court's February 2007 Memorandum Decision that vacated the Board's August 2004 decision.  To comply with the Court's decision, the Board remanded the case in July 2007 with instructions that (1) VA contact that Department of Defense (DoD) and ascertain the nature and composition of any chemicals used in connection with the shredding of classified documents in the mid-1990s and determine whether any studies have been completed to ascertain whether exposure to such chemicals would have an adverse effect on health; and (2) consider the request to obtain paper samples and run toxicity tests, and then issue a memorandum determining whether the duty to assist encompasses the request.  

It appears that there has been full compliance with the Court's decision.  VA's attempts to obtain these records are outlined in a March 2011 Memorandum, regarding "Formal Finding on the Unavailability of Records for Chemicals Used to Assist in shredding of Secret Documents."  The Memorandum states that "All procedures to obtain the records for chemicals used to assist in the shredding of secret documents for [the Veteran] in the mid 1990's have been correctly followed.  Evidence of written efforts to obtain the records is in the file.  All efforts to obtain the needed military information have been exhausted; further attempts are futile and, based on these facts, the record is not available."  

The memorandum then lists the following requests and responses, all of which are contained in the claims file: (1) a January 29, 2010, request from the AF/SG (AFMSA/SG3PB), with a negative response received on March 11, 2010; (2) a March 25, 2010, request from the ANG FOIA office, with a negative response stating that the request must be from the Veteran; (3) a March 19, 2010, letter to the Veteran requesting records and notifying him of the response from the ANG FOIA office; (4) on May 20, 2010, the Veteran was contacted by phone and told that he must make the request to the ANG FOIA office; (5) on June 3, 2010, the ANG FOIA office was contacted by phone and indicated that the request was received and information will be forwarded to VA; (6) on August 5, 2010, VA received a negative response from the National Guard Bureau FOIA office.  The memorandum concluded in the last paragraph that, "As of the date of this memo, there has been no requested records received from the veteran.  Without the requested information, we can not take any further action in locating medical records." 

It thus appears that efforts to obtain these records have been exhausted and that further attempts would therefore be futile.  38 C.F.R. § 3.159(c)(2) and (e)(1).  In any event, the Veteran was afforded a VA examination in June 2011 to determine whether his myopathy, including rhabdomyolysis, is related to chemical toxins in service.  This opinion is particularly helpful because the VA examiner cited to medical literature and studies concerning health effects related to carbonless copy paper.  So even though VA was unable to obtain information concerning the chemical composition of the carbonless paper the Veteran was shredding, this VA examiner conducted his own research of the medical literature to obtain the necessary information needed to render a fully informed medical opinion on this issue.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Accordingly, the Board concludes that VA has satisfied its duties to notify and to assist the Veteran in this case.  Therefore no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R.           § 3.159(d).
II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  Stated somewhat differently, service connection requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus (i.e., link) between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

The term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(23), (24); 38 C.F.R.     § 3.6(a), (d).

If the claimant does not qualify as a "Veteran" with respect to a particular claim, the claimant is not entitled to certain legal presumptions, such as the presumption relating to certain chronic diseases and disabilities (38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309), the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304), and the presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), which apply only to periods of active military service.  See Paulson v. Brown, 7 Vet. App. 466, 470.

III.  Analysis

The Veteran contends that he developed myopathy, including rhabdomyolysis, while he was a member of the Tennessee Air National Guard.  He claims that this was caused by exposure to chemical toxins while shredding documents made with carbonless paper.  

Since myopathy, including rhabdomyolysis, is considered a "disease" and not an "injury," the Veteran can only be awarded service connection by establishing that his myopathy, including rhabdomyolysis, had its onset during a period of active duty or ACDUTRA.  Unfortunately, the record shows that this disease was first diagnosed in March 1994, during which time the Veteran was not on active duty service or ACDUTRA.  

The Veteran's STRs for his period of active duty from 1961 to 1965, as well as subsequent periodic examinations for his National Guard service, are negative for any pertinent abnormality.  His National Guard records show annual periods of ACDUTRA, and monthly INACDUTRA, including March 12 and 13, 1994.  His STRs from his National Guard service from 1985 to 1993 also show no pertinent abnormality.  In particular, a February 1993 examination showed normal abdomen and viscera, including hernia.  Blood studies showed only borderline cholesterol and cholesterol HDL ratio.  So there is no evidence that his myopathy, including rhabdomyolysis, was present during these periods.

On March 25, 1994, the Veteran was hospitalized at a private medical facility where he was to undergo an elective repair of a right inguinal hernia.  The clinical history obtained at admission noted that he had been in excellent health until developing severe pain after lifting large objects at work.  His right inguinal hernia repair was cancelled, however, due to some abnormal blood studies.  A muscle biopsy and other tests performed by Dr. T. revealed toxic rhabdomyolysis.  The right inguinal hernia repair was eventually performed in April 1994.  

On May 14, 1994, a medical board of the National Guard evaluated the Veteran and recommended that he be discharged from the National Guard for myositis and adrenal hypofunction.  A Medical Evaluation Board (MEB) determined that the approximate date of origin of these disorders was in March 1994.  It was further found that these disorders had their onset prior to service and were permanently aggravated by service.  The Board notes, however, that the MEB's finding of in-service aggravation does not mean that it was aggravated by active duty or ACDUTRA, since the Veteran had neither after the initial diagnosis March 1994.  Therefore, the MEB's finding of in-service aggravation has no relevance concerning the Veteran's service connection claim. 

A January 1995 statement from Dr. T. indicates that the only toxin identified was chlordane but that other idiopathic toxins had not been completely ruled out.  Chlordane is an insecticide.  Dorland's Illustrated Medical Dictionary 317 (27th ed. 1988).  The Veteran, however, alleges that he was exposed to toxins while shredding documents during weekend drills with the Tennessee Air National Guard.  

Statements provided by Drs. T. and W. in 1996 note that the Veteran had toxic rhabdomyolysis or a long-standing degenerative muscle disease of unknown etiology.  In a March 1996 report, Dr. T. indicated that the toxicity occurred prior to the abnormal blood studies in March 1994 and thought the Veteran should be referred for evaluation to determine whether toxicity exposure occurred while he was with the Air National Guard.  In a May 1996 statement, Dr. W. indicated that the disease began while the Veteran was on active duty with the National Guard and that there is a question whether exposure to a toxic material while employed by the Air National Guard could account for his disease.  

A VA examination conducted in August 1996 revealed a diagnoses of rhabdomyolysis (myositis) and adrenaline insufficiency by history.  The examiner, however, did not offer an opinion concerning the etiology or date of onset of this condition.  

The Veteran was afforded a VA examination in July 2000, at which time he reported being in excellent health until he was hospitalized in March 1994 for his repair and was found to have an abnormal blood study.  His history included being medically discharged from the National Guard, losing his job as a civilian employee with the National Guard as a computer technician, and raising livestock on his farm where he remembers spraying insecticide containing Chlordane.  The examiner's review of the claims file included a prior report in which the Veteran had tested positive for Chlordane in his urine. The Veteran also explained that he shredded documents both while on duty and as a civilian employee with the National Guard.  He believed that these documents were coated with a chemical, and that dust from the shredding got in his eyes and lungs.  

After reviewing the claims file and examining the Veteran, the examiner reported that the Veteran clearly had a myopathy, and that the weakness he demonstrated on physical examination could be due to the treatment of the myopathy rather than to the condition itself.  In any event, the examiner found no clear evidence of rhabdomyolysis, as he found no documentation of proteinuria and was unable to diagnose dermatomyositis based on current physical findings and available laboratory data and muscle biopsy reports.  The examiner said the Veteran's illness clearly began in 1994 insofar as his symptoms are concerned.  In reaching this conclusion, the examiner pointed out that, prior to the abnormal blood studies in 1994, the Veteran was quite healthy except for his inguinal hernia.  The examiner said that he was unable to relate the myopathy to a toxin exposure, as there was no clear history of ongoing toxin exposure to account for his continued muscle enzyme elevation and symptoms involving weakness.  The VA examiner also explained that a past toxin exposure would have cleared after a period of time, and one would not expect persistent muscle enzyme abnormalities based on a long-past exposure.

The Veteran was afforded another VA examination in June 2011, which included a review of the claims file.  Before discussing the relevant opinion, it is worth pointing out that the examiner concluded that the correct diagnosis for the Veteran's condition is dermatomyositis.  Reviewing the pertinent history, the examiner noted that the Veteran had reported a history of using Chlordane for pest control but that no other specific toxic exposures could be identified.  The examiner then noted the Veteran's contention that exposure to chemicals while shredding documents during his National Guard service had caused the dermatomyositis (claimed as myopathy and rhabdomyolysis).  The Veteran reported that this exposure arose from documents treated with a product to allow "carbon-less" copies to be made.  The Veteran reported that at least once a month during his National Guard service he would spend three to four hours shredding unneeded documents, many of which were the "carbon-less" copies of some original document.  He believes that dust was inhaled during this process, which contained some amount of the agent used to allow the production of "carbon-less" copies.  

The examiner diagnosed the Veteran with "dermatomyositis, claimed as myopathy, including rhabdomyolysis, not due to active military service and less likely than not likely due to claimed National Guard service exposure to chemical agents associated with the repeated shredding of the carbonless copy paper."  The examiner then provided the following rationale:

Review of the service medical records shows no evidence of symptoms or complaints attributable to dermatomyositis during the veteran's period of active service.  The initial diagnosis of this veteran's condition as 'toxic rhabdomyolysis' represent the best estimate of the etiology of the condition at the time of initial diagnosis.  The diagnosis was changed to dermatomyositis, a condition noted in the initial evaluation as being one of the several possibilities as the etiology of the condition, some years later when it was apparent that the condition had not resolved as would be expected in the case of a reaction to some acute toxic exposure.  The present dermatomyositis is clearly the continuation of the originally claimed condition of "myopathy, including rhabdomyolysis." 

Dermatomyositis is an autoimmune (inflammatory) disorder which occurs in genetically susceptible individuals in response to some environmental trigger.  According to GOLDMAN: CECIL MEDICINE, 23rd edition: "The environmental triggers for polymyositis and dermatomyositis are not know, but selected viral and bacterial infections as well a certain drugs, dietary supplements, vaccines, medical implants, and occupational exposure have been implicated in case reports and in some epidemiologic studies."  

The veteran reported repeated exposure to dust generated by shredding of documents generated on Carbonless Copy Paper (CCP) and claims that the exposure caused the Dermatomyositis.  Review of the medical literature fails to produce any medical evidence supporting such a claim.  Carbonless Copy Paper has been studied extensively as reported in NIOSH Publication No. 2001-107: Carbonless Copy Paper (www.cdc.gov/niosh/docs/2001-107/health.html).  This publication review dozens of human and animal studies with no evidence of dermatomyositis or the other inflammatory myopathies being triggered by exposure to Carbonless Copy Paper.  Most of the studies do show that users reported upper respiratory irritant effects as the veteran describes but there is no evidence to indicate that occupational exposure to Carbonless Copy Paper increased risk of any autoimmune disorders.  

Based on the foregoing, the Board finds that there is simply no basis to grant service connection for the Veteran's disability involving myopathy, to include rhabdomyolysis.  This condition was first identified during the Veteran's hospitalization on March 25, 1994, which, as already noted, was not during a period of active service or ACDUTRA.  The Board accepts the opinion contained in the July 2000 VA examination report that this is the approximate date of onset, since the Veteran appeared quite healthy prior to March 25, 1994, except for his inguinal hernia.  This opinion has greater probative value than Dr. T.'s March 1996 opinion that the toxicity occurred prior to the abnormal blood studies in March 1994, since Dr. T provided no supporting rationale for his opinion and failed to address the fact that the Veteran was in good health prior to March 1994.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

The only medical evidence which appears to support of the Veteran's claim is Dr. W.'s May 1996 opinion that the Veteran's disease began while he was on active duty with the National Guard.  However, it is unclear whether Dr. W. was referring to a period of ACDUTRA, which would support the claim, as opposed to a period of INACDUTRA, which would not support the claim because the disability at issue is a disease and not an injury.  38 C.F.R. § 3.6.  In any event, Dr. W.'s opinion is flawed in that he provided no rationale to support his opinion, and there is no indication that he had knowledge of the Veteran's pertinent medical history.  See Nieves-Rodriguez, 22 Vet App at 304-05.  See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)). 

Both Drs. T. and W. indicated that the Veteran should be evaluated to determine whether any toxins in service may have caused his illness (myopathy, rhabdomyolysis, and/or dermatomyositis).  As a result, the Veteran was evaluated by two different VA physicians, both of whom concluded that the Veteran's illness was not related to exposure to chemical toxins.  

The June 2000 examiner indicated that he was unable to relate the Veteran's myopathy - which clearly began in March 1994 - to a toxin exposure because there was no clear history of ongoing toxin exposure to account for his continued muscle enzyme elevation and symptoms involving weakness.  The probative value of this opinion has been challenged because it was unclear at the time whether the Veteran was indeed exposed to toxins in service.  In any event, the examiner also explained that a past toxin exposure would have cleared after a period of time, and one would not expect persistent muscle enzyme abnormalities based on a "long-past exposure."  In other words, the VA examiner was saying that, even assuming for discussion purposes that the Veteran had been exposed to chemical toxins prior to the diagnosis in March 1994, any resultant muscle enzyme abnormalities would have resolved.   So this opinion ultimately provides some probative evidence against the claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1290, n. 4 (Fed. Cir. 2009) (citing Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even flawed medical opinions must be considered evidence relevant to medical questions and not dismissed as "non-evidence").

But even more compelling is the June 2011 VA medical opinion, since this examiner considered the Veteran's history of possible exposure to toxins from shredding carbonless paper, and conducted his own research of the medical literature concerning the health effects of exposure to toxins from carbonless copy paper.  Based on his research, as well as a review of the claims file, this VA examiner concluded that the Veteran's "dermatomyositis, claimed as myopathy, including rhabdomyolysis, was not due to active military service and less likely than not likely due to claimed National Guard service exposure to chemical agents associated with the repeated shredding of the carbonless copy paper."  Again, this opinion constitutes compelling evidence against the Veteran's claim, since it was based on a review of the pertinent medical history and is supported by sound medical rationale, including medical literature concerning the health effects of toxin exposure from carbonless paper.  See Nieves-Rodriguez, 22 Vet. App. at 305-06 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).

The Board thus finds that the most probative medical evidence is against the Veteran's claim that his illness due to myopathy, rhabdomyolysis and/or dematomyositis is related to exposure to chemical toxins while serving the National Guard.  The Board recognizes the Veteran's sincere belief that his illness is somehow related to exposure to chemical toxins while serving with the Tennessee Air National Guard.  Nevertheless, he has not been shown to have the professional expertise necessary to provide meaningful evidence regarding a causal relationship between this illness and exposure to chemical toxins.  The Board emphasizes that myopathy, rhabdomyolysis and/or dematomyositis cannot be diagnosed or identified by a lay person, but instead requires a trained medical professional.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease and recognizing that certain types of conditions claimed are not readily amenable to mere lay diagnosis, much less to probative comment on their etiology).

In conclusion, since the Veteran has not met the essential requirement of a nexus between his current illness - myopathy, rhabdomyolysis, and/or dematomyositis - and his period of active duty or ACDUTRA, the preponderance of the evidence is against his claim.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 55; Ortiz, 274 F. 3d at 1361.  Accordingly, the appeal is denied. 


ORDER

The claim of entitled to service connection for myopathy, including rhabdomyolysis, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


